{¶ 44} I respectfully dissent from the majority's decision to remand this matter for resentencing on grounds that the court failed to consider alternative community residential sanctions under R.C. 2929.16. Given the severity of Payton's mental illness, I find it highly unlikely that a community residential sanction would have been equipped to deal with Payton or treat her illness. Moreover, the majority's recitation of the facts shows that two experts believed Payton understood the consequences of her actions, so punishment was warranted. Regardless what individual judges of this court may think of the court's findings, those findings were discretionary and not readily amenable to being overturned, at least as the sentencing statute is written.